—Appeal by the defendant from a judgment of the County Court, Westchester County (Colabella, J.), rendered April 10, 1992, convicting him of robbery in the first degree, grand larceny in the fourth degree, criminal possession of a weapon in the third degree, and attempted criminal mischief in the fourth degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim of ineffective assistance of counsel lacks merit because on our review of the record it is clear that he received meaningful representation (see, People v Baldi, 54 NY2d 137, 146-147). Here, defense counsel performed effectively by, inter alia, focusing on the weakness in the People’s proof against the defendant and the inconsistencies in the testimony of the prosecution’s witnesses, delivering cogent opening and closing statements, and presenting a plausible defense. While counsel’s performance was not free from error, a few tactical errors do not equate with a lack of meaningful representation (see, People v Baldi, supra, at 146-147; see also, People v Benn, 68 NY2d 941; People v Satterfield, 66 NY2d 796, 799-800; People v Badia, 159 AD2d 577).
The claims raised by the defendant regarding the alleged evidentiary errors and prosecutorial misconduct are unpreserved for review (see, CPL 470.05 [2]) and we decline to reach them in the exercise of our interest of justice jurisdiction (see, CPL 470.15 [6]).
Moreover, the sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). O’Brien, J. P., Copertino, Pizzuto and Santucci, JJ., concur.